Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final Office Action in response to communications received on 6/18/21.
Claim 15 has been previously cancelled.
Claim 1 has been amended.
Therefore, Claims 1-14, 16-20 are now pending and have been addressed below.

Response to Amendment
	
Applicant has amended Claim 1 to overcome the claim objection. 
Applicant has amended claim 1 to overcome 112 (b) rejection. Examiner withdraws the 112(b) rejections with respect to these and all depending claims unless otherwise indicated.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the wherein the optimizing comprises a time to produce a report including feedback on mitigating a computed design flaw in the supply chain design; feedback report comprising an optimized time to issuance due to inclusion of the third party design information, the historical third party design information, the historical data”. Examiner could not find support for these limitations. Specification does not provide support for a time to produce a report including feedback on mitigating an computed design flaw in the supply chain design; an optimized time to issuance due to inclusion of the third party design information, the historical third party design information, the historical data; the improved mitigation including at least a modified machine learning buffering of a part in the at least one manufacturing design varied from an initial buffering estimate for that part, the improved mitigation and the modified machine learning buffering being calculated . Specification is silent regarding machine learning suffering/initial buffering estimate. 
No material was found in the specification, as originally filed, to explain and/or describe these activities 
The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Thus, the claims merely recite a description of the end desired result ("problem to be solved") and the scope of claims encompasses all techniques to attain that result ("all solutions") without describing how the terms are functionally related. A description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997). Dependent claims ae also rejected due to their dependence from claim 1. Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Step 1: Identifying Statutory Categories
In the instant case, claims 1-14, 16-20 are directed to a computing device/system (i.e. a machine). Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A – Prong 1
Claims 1-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite system for optimizing at least one design including receiving information including third party design information; access to historical third party design information previously received; calculating at least feedback of at least supply metrics, analytics, data mining and historical data; issuing at least feedback report comprising improved mitigation of the computed design flaw. These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a Dfx engine comprising non-transitory computer code; a third party software interface associated with the Dfx engine, database, an analytical tool communicative with the Dfx engine; a user interface), the claims are directed to optimizing at least one design. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. 	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving information including third party design data, analyzing it, and providing feedback. In particular, the claims only recites the additional element – a DFx engine comprising non-transitory computer code; a third party software interface associated with the DFx 
	Regarding Step 2A-prong 2 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019PEG), while claims 1-14, 16-20 recite additional elements which are hardware or software elements, such as a DFx engine comprising non-transitory computer code; a third party software interface associated with the DFx engine, database, an analytical tool communicative with the Dfx engine; a user interface, these limitations are not enough to qualify as practical application being recited I the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea in a particular technological environment and mere instructions to 
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) limitations are grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims provide information of the data collection and analysis which is part of the abstract idea. The claims are not patent eligible.	With respect to the processor these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0056-0059 details “A general-purpose processor may be a microprocessor, but, in the alternative, the processor may be any ”.  Further, see Applicants specification Figure 16 and para 0061-0063 recites “The computer platform 700 may include a central processing unit (CPU) 704, random access memory (RAM) and/or read only memory (ROM) 706, a hard disk drive (HDD) 708, a keyboard 710, a mouse 712, a display 714, and a communication interface 716, which are connected to a system bus 702.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	With respect to the user interface, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maaseidvaag et al. (US 9,965,721 B2) in view of Brooks (US 8,594,990 B2), further in view of Brathwaite et al. (US 8,806,398 B2)

the DfX system, comprising non-transitory computing code executed by at least one computing processor from at least one computing memory (Abstract lines 1-5 generating a plurality of selectable design experiments in a design of experiments (DOE) process for 
analyzing at least one data set from a process to determine a relationship of a plurality of process factors of interest to a process output of interest., Fig 2 # 120 memory module) comprising: 
Maaseidvaag discloses a DfX engine for unique, case by case optimizing of each of at least one design (Col 1 lines 15-18 generating a design of experiment, Col 1 lines 65-37, Col 2 lines 1-20 conducting a design of experiment to analyze a data set from a process to determine an effect relationship);
Maaseidvaag discloses a third party software interface associated with the DfX engine for receiving information from third party software, including third party design information relevant to the design (Col 4 lines 48-65 With the subject process of study identified and confirmed, the experimenter identifies the key input factors (Xs) (14), Col 6 lines 44-48Referring to FIG. 4A, the computer 100 generates and displays a graphical user interface 410a on the monitor 135.  The exemplary graphical user interface 410a is an initiation page of a DOE wizard for creating designed experiments, according to the disclosure.  FIGS. 4B-4H depict subsequent interactive graphical user interfaces that are presented to the user of the DOE and serve to guide the user in designing and selecting experiments that yield desired results., Fig 1 # 10-16);
Maaseidvaag discloses historical data related to the design (Col 4 lines 48-65 The experimenter may lean on historical information or personal experience in determining the key input factors.  Generally, a goal of the experiment is to determine more precisely which of the suspected inputs X have a true impact on the output Y or meet a pre-determined impact threshold.  Thus, the experimenter should aim to include all potential factors X, or be over-inclusive rather than being exact or under-inclusive.  If a key factor is missed and not included in the experiment, the experiment may not achieve its goals.). However, Maaseidvaag does not specifically teach at least one database, communicatively associated with the Dfx engine, comprising historical data of prior runs of the DfX engine related to the manufacturing design comprising access to the related data of the third party design information and historical third party design information previously received at the third party software interface, communicatively associated with the DfX engine; 
Brooks teaches at least one database, communicatively associated with the Dfx engine (Fig 4 A # 425 content storage, 430 database, 440 experiment design processor) comprising historical data of prior runs of the DfX engine related to the design comprising access to access to the related data of the third party design information and historical third party design information previously received at the third party software interface, communicatively associated with the DfX engine (Fig 3B #311 historical data, Fig 3E shows historical data, Col 4 lines 38-52, Col 10 lines 31-35 historical data used, Col 12 lines 32-40);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one database, communicatively associated with the Dfx engine comprising historical data of prior runs of the DfX engine related to the design comprising access to the related data of the third party design information and to historical third party design information previously received at the third party software interface, communicatively associated with the DfX engine, as disclosed by Brooks in the system disclosed by Maaseidvaag, for the motivation of providing a method of designing a true experiment, collecting data and statistically analyzing the data to report results of experiment (Col 4 lines 20-25 Brooks).
Maaseidvaag teaches calculating at least feedback from at least supply metrics, analytics, data mining, the third party design information and user-entered information received at a user interface communicatively associated with the DfX engine (Fig 6 # 630, 636 power values calculated based on user input, design data and Col 10 lines 65-67, Col 11 lines 1-5 The value in each cell 538 is the corresponding power of each interaction of replicates versus effect size, calculated based on user-input data relevant to the process of interest.  A window 528 above the matrix 530 lists the input data, which includes the number of factors, base number of trials, number of center points, target effect size, standard deviation, and in this embodiment, cost of each trial or run.). However, Maaseidvaag does not specifically teach an analytics tool communicative with the DfX engine for calculating at least feedback from based on historical data at least partially from the at least one database, in accordance with the historical data of prior runs of the DfX engine on the design; the historical data of prior runs of the Dfx engine on other related designs; the historical third party design information; 
Brooks teaches an analytics tool communicative with the DfX engine for calculating at least feedback based on historical data least partially from the at least one database in accordance with: the historical data of prior runs of the DfX engine; the historical third party design information (Fig 3G historical data, Col 10 lines 30-32 historical data provide the basis for estimate, Col 18 lines 43-48, 62-67, Col 19 lines 1-5 The data acquisition unit 435 may be coupled to a data analysis unit 450 that is configured to analyze the experimental data collected by the data acquisition unit 435.  The data analysis unit 450 may determine and/or quantify cause and effect relationships between the independent and dependent variables of the experiment (feedback), Col 12 lines 32-36); the historical data of prior runs of the Dfx engine on other related designs (Col 16 lines 30-38 information stored (historical data) in the cognitive sciences database 430 may be applied to the choice of templates to produce an optimal program layout and/or to the selection of content, such as whether content elements should be graphical, text, involve movement, color, size, and/or to the implementation of other aspects of program development.);  the historical data of prior runs of the DfX engine on the design (Col 16 lines 30-38 information stored (historical data) in the cognitive sciences database 430 may be applied to the choice of templates to produce an optimal program layout and/or to the selection of content, such as whether content elements should be graphical, text, involve movement, color, size, and/or to the implementation of other aspects of program development.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an analytics tool communicative with the DfX engine for calculating at least feedback based on historical data in accordance with: the historical data of prior runs of the DfX engine; ; the historical data of prior runs of the Dfx engine on other related designs the historical third party design information
Masseidvaag/Brooks do not specifically teach a Dfx engine for optimizing of a supply chain design for manufacturing design; supply chain relevant to the manufacturing design, the case-bv-case optimizing including customizable computing rules weighting the case-by-case optimization in relation to at least two DfX components selected from the group consisting of design for manufacture (DfM), design for testing (PIT), design for assembly (DfA), and design for cost (DfC); assembly (DfA), and design for cost (DfC), wherein the optimizing comprises a time to produce a report including feedback on mitigating an computed design flaw in the supply chain design; wherein all data related to the third party, the third party design and the third party software is inaccessible directly to an owner of the at least one manufacturing design; and wherein the relatedness of the data is assessed by the DfX engine and is based on a sliding scale of relatedness of design keywords, produced products, business verticals and parts used as between the third party design information and the manufacturing design; wherein the historical data and the third party design information includes at least successful and failed mitigations to computed design flaws in a supply chain; the feedback report comprising improved mitigation of the computed design flaws in the manufacturing design, the improved mitigation including at least a modified machine learning buffering of a part in the at least one manufacturing design varied from an initial buffering estimate for that part, the improved mitigation and the modified machine learning buffering being calculated; user entered information indicative of trends suitable to compute the computed design flaws and the feedback in relation to a single item design issue of interest; 
Braithwaite teaches a Dfx engine for optimizing of a supply chain design for manufacturing design (Fig 8 # 806 DFx rules, Fig 9 # 924 DFx analyzer, Fig 11 # 1108 perform DFx analysis, Col 2 lines 7-12 supply chain for component device is set up and DFx analysis performed); supply chain relevant to the manufacturing design (Col 2 lines 7-12 supply chain for component device is set up), the case-bv-case optimizing including customizable computing rules weighting the case-by-case optimization in relation to at least two DfX components selected from the group consisting of design for manufacture (DfM), design for testing (PIT), design for assembly (DfA), and design for cost (DfC) (Fig 11 # 1108 perform Dfx analysis, Col 1 lines 65-67, Col 2 lines 1-5  wherein the optimizing comprises a time to produce a report including feedback on mitigating an computed design flaw in the supply chain design (Fig11 # 1108-1112 perform Dfx analysis, generate post design reports, Col 9 lines 59-67, Col 10 lines 1-5, Col 2 lines 2-11 if the results of DFX are unsatisfactory (fail) the component design is returned to design stage, Col 5 lines 56-67 a designer would get a warning if the placement of a device in the design file violated a design rule (e.g., wrong family of devices, etc.) ); wherein all data related to the third party, the third party design and the third party software is inaccessible directly to an owner of the at least one manufacturing design (Col 6 lines 27-40 Lines 322 and 324 represent barriers that existed in the prior art, across which no feedback was provided to the designer., Col 10 lines 7-11 A firewall 820 protects private data in aggregated database 804 from unauthorized access.); wherein the historical data and the third party design information includes at least successful and failed mitigations to computed design flaws in a supply chain (Col 2 lines 2-11 if the results of DFX are unsatisfactory (fail) the component design is returned to design stage, Col 5 lines 56-67 a designer would get a warning if the placement of a device in the design file violated a design rule (e.g., wrong family of devices, etc.), Col 2 lines 7-12, Col 9 lines 59-67); wherein the relatedness of the data is assessed by the DfX engine and is based a sliding scale of relatedness of design keywords, produced products, business verticals and parts used as between the third party design information and the manufacturing design (Fig 11 #1104 retrieve engineering data associated with selected device (relatedness product) and Col 12 lines 25-30 engineering data associated with the selected device is retrieved.  Next, in a third step 1106, an object is inserted in the design file, and the object is associated with the procurement and/or engineering data.); the feedback comprising improved mitigation of the computed design flaws in the manufacturing design and being calculated (Fig11 # 1108-1112 perform Dfx analysis, generate post design reports, Col 9 lines 59-67, Col 10 lines 1-5); the improved mitigation including at least a modified machine learning buffering of a part in the at least one manufacturing design varied from an initial buffering estimate for that part, the improved mitigation and the modified machine learning buffering being calculated (Fig 11 # 1104-1106, 1112, Col 11 lines 5-14, Col 11 lines 55-67 The test run by DFx analyzer 924 include, but are not limited to, design for manufacturability, design for testability, design for fabrication, design for procurement, design for reliability, and design for quality.  Additionally, predictive modeling process (machine learning buffering) 926 can analyze the operation of the designed circuit, using the parametric data and connection data associated with the objects 1002 in design file 920.); user entered information indicative of trends suitable to compute the computed design flaws and the feedback in relation to a single item design issue of interest (Fig 12 # 1208, 1210 receive designer selection of device); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a Dfx engine for optimizing of a supply chain design for manufacturing design; the case-bv-case optimizing including customizable computing rules weighting the case-by-case optimization in relation to at least two DfX components selected from the group consisting of design for manufacture (DfM), design for testing (PIT), design for assembly (DfA), and design for cost (DfC): .);  wherein the optimizing comprises a time to produce a report including feedback on mitigating an computed design flaw in the supply chain design; supply chain relevant to the manufacturing design, wherein all data related to the third party, the third party design and the third party software is inaccessible directly to an owner of the at least one manufacturing design; wherein the historical data and the third party design information includes at least successful and failed mitigations to computed design flaws in a supply chain; the feedback comprising improved mitigation of the computed design flaws in the manufacturing design and being calculated; user entered information indicative of trends suitable to compute the computed design flaws and the feedback in relation to a single item design issue of interest
Masseidvaag teaches the feedback report comprising a custom report directed specifically to one of the DfM, the DfT, the DfA, and the DfC (Fig 6 #630,648 shows electronic report for DOE, Col 12 lines 5-15 the power cells 648 may also be color coded for greater effect and to aid user selection of experiment options., Col 12 lines 54-67 The system reports the deficiency in the power value of the design selection and advises the user to change one of the to achieve a proper design selection.) and wherein the feedback report, upon issuance, becomes a subsequent one of the historical third party design information (Fig. 6 #632 various replication results, Claim 31). However, Masseidvaag does not specifically teach report comprising: an optimized time to issuance due to inclusion of the third party design information, the historical third party design information, the historical data, and the second historical data related to the computed design flaw;
Brathwaite teaches report comprising: an optimized time to issuance due to inclusion of the third party design information, the historical third party design information, the historical data, and the second historical data related to the computed design flaw (Fig 11 # 1106 insert data object/ engineering data (historical data), perform dfx experiment and generate post deign report and analyses and Col 12 lines 28-40, 60-65 analysis is performed to ensure that the addition of the device to the design file does not violate any design rules);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included report comprising: an optimized time to issuance due to inclusion of the third party design information, the historical third party design information, the historical data, and the second historical data related to the computed design flaw, as disclosed by Braithwaite in the system disclosed by Maaseidvaag/Brooks, for the motivation of providing a method of updating the DFx and prediction model rules based on feedback that reduces the number of design revisions required to take a component from conception to high volume manufacturing (Col 6 lines 33-40 Braithwaite)


Regarding Claim 2,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 1, 
Maaseidvaag discloses wherein the third party software comprises business process software (Col 5 lines 36-50 The computer 100 provides a platform for operating a software program that guides a user through the design of experiments and then analyzes the results of the experiment.).

Regarding Claim 3,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 1, 
Maaseidvaag discloses wherein the third party software comprises engineering software (Col 5 lines 36-50 The computer 100 provides a platform for operating a software program that guides a user through the design of experiments and then analyzes the results of the experiment.)..

Regarding Claim 4,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim    1, 
Maaseidvaag discloses wherein the user interface comprises a Web interface (Fig 4A shows user interface for DOE wizard application, Col 3 lines 10-20 implement one or more graphical user interfaces for presentation of design of experiments options on a computer display.).

Regarding Claim 5,    Maaseidvaag as modified by Brooks/Braithwaite teaches the   DfX system of claim    4, 
Maaseidvaag discloses wherein the Web interface comprises a dashboard (Fig 4A shows user interface for DOE wizard application, Col 3 lines 10-20 implement one or more graphical user interfaces for presentation of design of experiments options on a computer display., Fig 4H #430h The summary page 430h (dashboard) of FIG. 4H is then presented upon the user's selection to commence the run experiment stage.  The summary page 430h includes a summary outline 460 of the selected experiment, including the input values.).

Regarding Claim 6,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim    1, 
Maaseidvaag discloses wherein the feedback comprises an electronic report (Fig 6 #630,648 shows electronic report for DOE, Col 12 lines 5-15 the power cells 648 may also be color coded for greater effect and to aid user selection of experiment options., Col 12 lines 54-67 The system reports the deficiency in the power value of the design selection and advises the user to change one of the to achieve a proper design selection.) 

Regarding Claim 7,    Maaseidvaag as modified by Brooks/Braithwaite teaches the  DfX system of claim 6, 
Maaseidvaag discloses wherein each aspect of the electronic report is traceable (Fig 6 #630,648 shows electronic report for DOE, Col 12 lines 5-15 the power cells 648 may also be color coded for greater effect and to aid user selection of experiment options., Col 12 lines 54-67 The system reports the deficiency in the power value of the design selection and advises the user to change one of the to achieve a proper design selection., Col 13 lines 10-16).

Regarding Claim 11,   Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 1, 
Maaseidvaag discloses wherein the feedback further comprises at least one issue mitigation (Col 12 lines 54-67 The system reports the deficiency (issue) in the power value of the design selection and advises the user to change one of the to achieve a proper design selection.)

Regarding Claim 14,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 1, 
Maaseidvaag discloses wherein the feedback is reverse-looking and backward-looking (Col 12 lines 54-67 The system reports the deficiency (issue) in the power value of the design selection and advises the user to change one of the to achieve a proper design selection., Fig 6).

Regarding Claim 19,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 1, 
Maaseidvaag discloses wherein the relatedness of the historical data to the prior runs of the DfX engine comprises a scaled assessment (Fig 6 #632, 636 shows power values for various replicates/run (scaled assessment)).

Regarding Claim 20,   Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 1, 
Maaseidvaag discloses wherein the user interface comprises a single item view (Fig 4A shows user interface for DOE wizard application, Col 3 lines 10-20 implement one or more graphical user interfaces for presentation of design of experiments options on a computer display., Fig 4H #430h The summary page 430h (dashboard) of FIG. 4H is then presented upon the user's selection to commence the run experiment stage.  The summary page 430h includes a summary outline 460 of the selected experiment, including the input values.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maaseidvaag et al. (US 9,965,721 B2) in view of Brooks (US 8,594,990 B2) further in view of Brathwaite et al. (US 8,806,398 B2) as applied to claim 6, further in view of Batra (US 9,483,584 B2)
Regarding Claim 8,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 6, further comprising 
Maaseidvaag does not teach a collaboration tool, wherein results of the electronic report are shared in the collaboration tool.
Batra teaches a collaboration tool (Fig 12 # 1202 text box collaboration too, Fig 13 # 1302, 1304, Col 11 lines 48-52 the user interface may provide link to start a collaboration session (e.g. chat/collaboration session, web conference) and the object data associated with the part may have a list of people that would have an interest in a collaboration session on the part/design.), wherein results of the electronic report are shared in the collaboration tool (Fig 13 # 1304 collaboration data, Col 11 lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a collaboration tool, wherein results of the electronic report are shared in the collaboration tool., as disclosed by Batra in the system disclosed by Maaseidvaag, for the motivation of providing a method for collaboration within a visualization application to receive information about a part (Col 1 lines 55-67 Batra)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maaseidvaag et al. (US 9,965,721 B2) in view of Brooks (US 8,594,990 B2) further in view of Brathwaite et al. (US 8,806,398 B2), further in view of in view of Batra (US 9,483,584 B2) as applied to claim 8, further in view of McCarthy et al. (US 2015/0163206 A1)

Regarding Claim 9,    Maaseidvaag as modified by as modified by Brooks/Braithwaite /Batra teaches the DfX system of claim 8, 
Maaseidvaag does not teach wherein the sharing comprises collaboration between internal and external users.
Batra teaches wherein the sharing comprises collaboration between internal users (Fig 12 # 1202 text box collaboration too, Fig 13 # 1302, 1304, Col 11 lines 10-14, 48-52 the user interface may provide link to start a collaboration session (e.g. chat/collaboration session, web conference) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the sharing comprises collaboration between internal users, as disclosed by Batra in the system disclosed by Maaseidvaag, for the motivation of providing a method for collaboration within a visualization application to receive information about a part (Col 1 lines 55-67 Batra)
Maaseidvaag/Batra do not specifically teach sharing with external users
McCarthy teaches sharing with external users ([0161] allowing secure sharing beyond the firewall of the sender's enterprise), out to users in other companies, into the public space)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the sharing comprises collaboration between external users., as disclosed by McCarthy in the system disclosed by Maaseidvaag/Batra, for the motivation of providing a method for secure sharing of a content between a first client device 

Regarding Claim 10,    Maaseidvaag as modified by Brooks/Braithwaite /Batra/McCarthy teaches the DfX system of claim 9, 
Maaseidvaag/Batra do not teach wherein the sharing is across at least one firewall.
McCarthy teaches sharing with external users ([0161] allowing secure sharing beyond the firewall of the sender's enterprise), out to users in other companies, into the public space)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the sharing comprises collaboration between external users, as disclosed by McCarthy in the system disclosed by Maaseidvaag/Batra, for the motivation of providing a method for secure sharing of a content between a first client device accessed by a user associated with a first organizational entity and a second client device accessed by a user associated with a second organizational entity ([0005] McCarthy)


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maaseidvaag et al. (US 9,965,721 B2) in view of Brooks (US 8,594,990 B2) further in view of Brathwaite et al. (US 8,806,398 B2) as applied to claim 1, further in view of McCarthy et al. (US 2015/0163206 A1)

Regarding Claim 12,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 1, further comprising 
Maaseidvaag does not teach a standardization tool.
McCarthy teaches a standardization tool 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a standardization tool, as disclosed by McCarty in the system disclosed by Maaseidvaag, for the motivation of providing a method of standard functionality for users to utilize the systems in such a way that does not force them to adopt new infrastructure, software, and business and personal processes in their daily workflow in order to achieve a shared and potentially secure extended work environment. ([0003] and [0114] McCarthy).

Regarding Claim 13,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 12, 
Maaseidvaag does not teach wherein the standardization is across at least platforms, operating systems, source files, and file formats.
McCarthy teaches wherein the standardization is across at least platforms, operating systems, source files, and file formats ([0114] The dashboard may have both optional and standard functionality, such as standard filtering options, converting documents to a PDF format, and the like.  There may be a widget catalog provided, such as for textual displays, graphs and charts, document tracking, and the like., [0133], [0179], [0254] a set of files named with standard naming conventions appropriate for various content normally needed for that type of transaction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the standardization is across at least platforms, operating systems, source files, and file formats, as disclosed by McCarty in the system disclosed by Maaseidvaag, for the motivation of providing a method of standard functionality for users to utilize the systems in such a way that does not force them to adopt new infrastructure, software, and business and personal processes in their daily workflow in order to achieve a shared and potentially secure extended work environment. ([0003] and [0114] McCarthy).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maaseidvaag et al. (US 9,965,721 B2) in view of Brooks (US 8,594,990 B2) further in view of Brathwaite et al. (US 8,806,398 B2) as applied to claim 1, further in view of Trobough et al. (US 2015/0127983 A1)

Regarding Claim 16,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 1, 
Maaseidvaag does not teach at least one secured interface to the user interface.
Trobough teaches at least one secured interface to the user interface ([0135] determine of the DFx request is allowed based on a security level. VCU may include a number of levels of secure access)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one secured interface to the user interface, as disclosed by Trobough in the system disclosed by Maaseidvaag, for the motivation of providing a method of allowing access based on security level and thus handle requests appropriately ([0135] Trobough).

Regarding Claim 17,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 16, 
 Maaseidvaag does not teach wherein the security comprises at least one of encryption and portal access.
Trobough teaches wherein the security comprises at least one of encryption and portal access ([0135] determine of the DFx request is allowed based on a security level. VCU may include a number of levels of secure access. For example, each level may be associated with an encrypted passcode.  So when the software program begins executing, it may provide a secure passcode to unlock its security level, which designates what features the software program is able to access.  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the security comprises at least one of encryption and portal access, as disclosed by Trobough in the system disclosed by Maaseidvaag, for the motivation of providing a method of allowing access based on security level and thus handle requests appropriately ([0135] Trobough).

Regarding Claim 18,    Maaseidvaag as modified by Brooks/Braithwaite teaches the DfX system of claim 16, 
Maaseidvaag does not teach wherein the security comprises at least limited authorized access.
Trobough teaches the security comprises at least limited authorized access ([0135] determine of the DFx request is allowed based on a security level. VCU may include a number of levels of secure access. For example, each level may be associated with an encrypted passcode.  So when the software program begins executing, it may provide a secure passcode to unlock its security level, which designates what features the software program is able to access.  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the security comprises at least limited authorized access, as disclosed by Trobough in the system disclosed by Maaseidvaag, for the motivation of providing a method of allowing access based on security level and thus handle requests appropriately ([0135] Trobough).


Response to Arguments

Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive. 
101 rejection – Applicant states claimed invention provides computing flexibility and improves the way the computer stores and retrieves data in memory. Examiner has considered all arguments and respectfully disagrees. Examiner maintains the 35 U.S.C 101 rejections because the claims do not recite limitations that are "significantly more" than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corporation Pty. Ltd. V. CLS Bank. It should be noted the limitations of the system claims are not claimed as being performed by a computer besides a nominal recitation of the 
Applicant’s arguments regarding 112(a) have been considered and they are not persuasive. With regards to new limitations “a modified machine learning buffering of a part in the at least one manufacturing design varied from an initial buffering estimate, no support was found in specification and therefore, 112(a) rejection is modified to include the new limitations. 
Applicant’s arguments with respect to claims 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. New limitations have been addressed in claim rejections above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang (US 2014/0081442 A1) discloses product quality improvement feedback method
He (US 2013/0212552 A1) discloses requirement management method and apparatus.
Braithwaite et al. (US 10,061,299 B2) discloses implementing design for manufacturability checks
Schuler (US 2008/0306785 A1) discloses optimizing supply chain configurations.
Barbers (US 2015/0094996 A1) discloses design and execution of numerical experiments in composite simulation models
Hathaway (US 2012/0075322) discusses calculating the effects of the factors of interest against the process output of interest, developing a model including the significant factors of interest and respective estimated coefficients and omitting the insignificant factors of interest, generating a representation of the model

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.